 


113 HR 778 IH: No Stolen Trademarks Honored in America Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 778 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Issa (for himself, Ms. Wasserman Schultz, Mr. Diaz-Balart, Mr. Deutch, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To modify the prohibition on recognition by United States courts of certain rights relating to certain marks, trade names, or commercial names. 
 
 
1.Short titleThis Act may be cited as the No Stolen Trademarks Honored in America Act.
2.Modification of prohibitionSection 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88) is amended—
(1)in subsection (a)(2)—
(A)by striking by a designated national; and
(B)by inserting before the period that was used in connection with a business or assets that were confiscated unless the original owner of the mark, trade name, or commercial name, or the bonafide successor-in-interest has expressly consented;
(2)in subsection (b), by striking by a designated national or its successor-in-interest;
(3)by redesignating subsection (d) as subsection (e);
(4)by inserting after subsection (c) the following:

(d)Subsections (a)(2) and (b) of this section shall apply only if the person or entity asserting the rights knew or had reason to know at the time when the person or entity acquired the rights asserted that the mark, trade name, or commercial name was the same as or substantially similar to a mark, trade name, or commercial name that was used in connection with a business or assets that were confiscated.; and
(5)in subsection (e), as so redesignated, by striking In this section: and all that follows through (2) The term and inserting In this section, the term. 
 
